6/21/2021                   Inmate Management System              SIMMONSJOE Page       1
7:05:00     Case 2:12-cv-00859-LMA-MBN Document
                           Active Inmates       1455-2 Filed 06/21/21
                                          by Location                 Page 1 ofIM1P13
                                                                  IM_CNT_PUB   1

                            Building     Tier   Side     Count

                              BKG                       ______
                                                            15
                            Total for BKG                   15

                              FED                       ______
                                                            17
                            Total for FED                   17

                              HNK                       ______
                                                             1
                            Total for HNK                    1

                              OJC      1         B          32
                              OJC      1         C          38
                              OJC      1         D          41
                              OJC      1         E          42
                              OJC      2         A          33
                              OJC      2         B          19
                              OJC      2         C          41
                              OJC      2         D          37
                              OJC      2         E          29
                              OJC      2         F          24
                              OJC      3         A          29
                              OJC      3         B          37
                              OJC      3         C          27
                              OJC      3         D          15
                              OJC      3         E          15
                              OJC      3         F          28
                              OJC      4         A          21
                              OJC      4         B          27
                              OJC      4         C          35
                              OJC      4         D          56
                              OJC      4         E          45
                              OJC      4         F      ______
                                                            41
                            Total for OJC                  712

                              TDC      B3        E           3
                              TDC      B4        E           5
                              TDC      B4        W      ______
                                                            22
                            Total for TDC                   30

                              TMH      1         A           7
                              TMH      1         B           4
                              TMH      2         A           6
                              TMH      2         B      ______
                                                             6
                            Total for TMH                   23



                            Total All Locations            798
                                                        ======


  * * * * * * * * * *     E n d    o f    R e p o r t     * * * * * * * * * *
